DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered.

	Regarding claim 112 rejection, Applicant has overcome the rejections of claims 10 and 25.

	Regarding the 103 rejection, Applicant argues that LI does not disclose a network entity indicating a time gap value that is based on ‘…at least one of: a full duplex capability of the network entity, or a spatial diversity at the network entity of a transmit beam and a receive beam for a RACH resource associated with the RACH procedure…’  Examiner agrees that the modified claim which is modified beyond just this limitation cannot be rejected just using LI.  However, newly introduced prior art Bendlin (WO2018/031638) does disclose wherein the multiplexing capability which is mapped to a numerology can be full-duplex in nature or not capable of full-duplex.  (See Bendlin para. 45-46, fig. 3-4)  Further, Islam discloses that a numerology has a gap.  Therefore these pieces of art when combined teach these limitations.  Please see the rejections that follow for more detail.
	Finally, Applicant argues the new claims.  These claims are rejected below using Jeon.  Further these claims have 112 issues.  Please see the rejections that follow.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 31, claim 31 recites ‘…wherein the time gap value is based at least in part on an amount of time the network entity uses to switch between transmitting a synchronization signal block (SSB) and receiving the PRACH transmission…’  This limitation is unclear in view of what is claimed in the independent claim.  That is, the network entity does not switch in the independent claim because it is full duplex and/or a spatial diversity at the network entity of a transmit beam and a receive beam for a RACH resource associated with the RACH procedure.  Therefore, it is unclear what Applicant is attempting to claim.

Regarding claim 32, claim 32 recites ‘…wherein the time gap value is based at least in part on an amount of time the network entity uses to switch between transmitting a synchronization signal block (SSB) and receiving the PRACH transmission…’  This limitation is unclear in view of what is claimed in the independent claim.  That is, the network entity does not switch in the independent claim because it is full duplex and/or a spatial diversity at the network entity of a transmit beam and a receive beam for a RACH resource associated with the RACH procedure.  Therefore, it is unclear what Applicant is attempting to claim.

Regarding claim 33, claim 33 recites ‘…wherein the time gap value is based at least in part on an amount of time the network entity uses to switch between transmitting a synchronization signal block (SSB) and receiving the PRACH transmission…’  This limitation is unclear in view of what is claimed in the independent claim.  That is, the network entity does not switch in the independent claim because it is full duplex and/or a spatial diversity at the network entity of a transmit beam and a receive beam for a RACH resource associated with the RACH procedure.  Therefore, it is unclear what Applicant is attempting to claim.

Regarding claim 34, claim 34 recites ‘…wherein the time gap value is based at least in part on an amount of time the network entity uses to switch between transmitting a synchronization signal block (SSB) and receiving the PRACH transmission…’  This limitation is unclear in view of what is claimed in the independent claim.  That is, the network entity does not switch in the independent claim because it is full duplex and/or a spatial diversity at the network entity of a transmit beam and a receive beam for a RACH resource associated with the RACH procedure.  Therefore, it is unclear what Applicant is attempting to claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Yang (2015/0003410) and further in view of Bendlin (WO2018/031638).

Regarding claim 1, Islam discloses a method of wireless communication performed by a user equipment (UE), comprising:
	receiving, from a network entity, an indication of a time gap value associated with a random access channel (RACH) procedure, wherein the time gap value is based at least in part on a multiplexing capability of the base station;  (See Islam fig. 13; UE receives from a base station (e.g. network entity) an indication of a numerology (numerology is capability of base station to receive and/or transmit at certain intervals) (e.g. numerology is multiplexing capability) used for communication; para. 182; UE determines minimum time gap based on numerology (e.g. an indication of a time gap value); para. 166; numerology used for RACH procedure)
selectively transmitting, to the network entity, a PRACH transmission in the PRACH occasion (See Islam fig. 13; UE communicates with base station; para. 167; RACH; para. 101; physical PUSCH (a type of physical RACH))
	Islam does not explicitly disclose determining whether there is sufficient idle time slots for the transmission.  However, Yang does disclose determining whether there is sufficient idle time slots for the transmission.  (See Yang para. 49; UE determines if there are sufficient gaps for transmission (e.g. determining if the occasion is valid and being based upon how much is required for the transmission))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam to include the teaching of determining whether there is sufficient idle time slots for the transmission of Yang with the motivation being to prevent collisions with other data in the channel and further to ensure the transmission is successfully transmitted/received and further to allow for parameter adjustments.
	Islam in view of Yang do not explicitly disclose wherein the multiplexing capability of the network entity being at least one of: a full duplex capability of the network entity, or a spatial diversity at the network entity of a transmit beam and a receive beam for
a RACH resource associated with the RACH procedure.  Bendlin does not explicitly disclose wherein the multiplexing capability of the network entity being at least one of: a full duplex capability of the network entity, or a spatial diversity at the network entity of a transmit beam and a receive beam for a RACH resource associated with the RACH procedure.  (See Bendlin para. 45-46 and fig. 3-4;  fig. 3 and para. 45 shows a full-duplex gNB (e.g. network entity) in contrast to a system not capable of full-duplex as shown in para. 46 and fig. 4)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam in view of Yang to include the teaching of wherein the multiplexing capability of the network entity being at least one of: a full duplex capability of the network entity, or a spatial diversity at the network entity of a transmit beam and a receive beam for a RACH resource associated with the RACH procedure of Bendlin with the motivation being to optimize limited resouces and further to reduce delay and further to increase available bandwidth and further using known methods (full duplex) which yields predictable results (compatibility with systems designed to take advantage of using both uplink and downlink at same time).

	Regarding claim 3, Islam in view of Yang in view of Bendlin discloses the method of claim 1, wherein receiving the indication of the time gap value associated with the RACH procedure comprises receiving the indication of the time gap value associated with the RACH procedure using:
layer 1 signaling,
layer 2 signaling,
radio resource control signaling, or  (See Islam para. 167; MIB, RMSI, SIB, PDCCH, RRC, PSS, SSS, etc. (e.g. radio resource control signaling))
broadcast signaling.

	Regarding claim 5, Islam in view of Yang in view of Bendlin discloses the method of claim 1, wherein receiving the indication of the time gap value associated with the RACH procedure comprises:
	receiving an indication of a set of RACH resources associated with the RACH procedure; and  (See Islam fig. 13; UE receives from a base station an indication of a numerology (numerology is capability of base station to receive and/or transmit at certain intervals) used for communication; para. 182; UE determines minimum time gap based on numerology (e.g. an indication of a time gap value); para. 166; numerology used for RACH procedure; para. 97; given slot (e.g. set of RACH resources; set can be one))
receiving an indication of at least one of:
a subset of RACH resources, of the set of RACH resources, associated with the time gap value, or that the time gap value is associated with the set of RACH resources. (See Islam fig. 13; UE receives from a base station an indication of a numerology (numerology is capability of base station to receive and/or transmit at certain intervals) used for communication; para. 182; UE determines minimum time gap based on numerology (e.g. an indication of a time gap value); para. 166; numerology used for RACH procedure; para. 97; given slot (e.g. set of RACH resources; set can be one); subset is set; in that the definition of subset is a set in which all the elements are contained in another set)

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Yang (2015/0003410) and further in view of Bendlin (WO2018/031638) and further in view of Vujcic (2008/0194259).

	Regarding claim 2, Islam in view of Yang in view of Bendlin discloses the method of claim 1.  Islam in view of Yang do not explicitly disclose wherein the UE updates stored parameters based upon information from the network.  However, Vujcic does disclose wherein the UE updates stored parameters based upon information from the network.  (See Vujcic para. 69; UE updating stored parameters (e.g. refraining from using the stored parameters and using the updated parameters))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam in view of Yang in view of Bendlin to include the teaching of wherein the UE updates stored parameters based upon information from the network of Vujcic with the motivation being to optimize parameters and further to ensure the UE is operating according to current conditions and further to allow for ever changing wireless conditions to maximize limited bandwidth.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Yang (2015/0003410) and further in view of Bendlin (WO2018/031638) and further in view of Hwang (2019/0223157).

	Regarding claim 4, Islam in view of Yang in view of Bendlin discloses the method of claim 1.   Islam in view of Yang in view of Bendlin do not explicitly disclose wherein numerologies have subcarrier spacing of a preamble.  However, Hwang does disclose wherein numerologies have subcarrier spacing of a preamble.  (See Hwang para. 195, lines 1-5; numerology uses subcarrier spacing and preamble)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam in view of Yang in view of Bendlin to include the teaching of wherein numerologies have subcarrier spacing of a preamble of Hwang with the motivation being to allow for adjustment of parameters based upon wireless conditions and further to allow for compatibility with the 3GPP suite of standards which saves time and money.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Yang (2015/0003410) and further in view of Bendlin (WO2018/031638) and further in view of Tsai (2020/0053637).

	Regarding claim 7, Islam in view of Yang in view of Bendlin discloses the method of claim 1. 
determining a starting symbol associated with the PRACH occasion;
determining whether a time gap satisfies the time gap value associated with the RACH procedure.  (See Islam para. 109;  UE determines the tone spacing and duration of the RACH and determines if the time gap is large enough for transmission)  
Islam in view of Yang in view of Bendlin do not explicitly disclose determining an ending symbol of the last received sync signal block (SSB).  However, Tsai does disclose determining an ending symbol of the last received sync signal block (SSB). (See Tsai para. 110; UE determine end period of time period 1426 which is SSBs)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam in view of Yang in view of Bendlin to include the teaching of determining an ending symbol of the last received sync signal block (SSB) of Tsia with the motivation being to allow for communication of other parameters/data in a network and further to provide compatibility with the 3GPP standards which saves time and money.


Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Yang (2015/0003410) and further in view of Bendlin (WO2018/031638) and further in view of Jeon (2020/0351955).

Regarding claim 31, Islam in view of Yang in view of Bendlin discloses the method of claim 1.  Islam in view of Yang in view of Bendlin does not explicitly disclose wherein the gap is based upon on an amount of time the network entity uses to switch between transmitting a synchronization signal block (SSB) and receiving the PRACH transmission.  However, Jeon does disclose wherein the gap is based upon on an amount of time the network entity uses to switch between transmitting a synchronization signal block (SSB) and receiving the PRACH transmission.  (See Jeon para. 423, last sentence; gap between DL/UL switching point (SSB reception and PRACH occasion))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam in view of Yang in view of Bendlin to include the teaching of wherein the gap is based upon on an amount of time the network entity uses to switch between transmitting a synchronization signal block (SSB) and receiving the PRACH transmission of Jeon with the motivation being to allow enough time for transmission/reception and further to prevent missed transmission/reception and further to utilize limited wireless resources more efficiently.


Claims 8, 11, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Lee (2010/0208674) and further in view of Bendlin (WO2018/031638).

	Regarding claim 8, Isalm discloses a method of wireless communication performed by a network entity, comprising:
	Determining a time gap associated with a random access channel (RACH) procedure based at least in part on a multiplexing capability of the network entity; and 
transmitting an indication of the numerology associated with the RACH procedure (See Islam fig. 13; base station transmits to a UE an indication of a numerology (numerology is multiplexing capability of base station to receive and/or transmit at certain intervals) used for communication; para. 182; minimum time gap based on numerology (e.g. an indication of a time gap value; the determined numerology has a determined time gap); para. 166; numerology used for RACH procedure)
	Islam does not explicitly disclose wherein the base station determines a gap.  However, Lee doe disclose wherein the base station determines a gap.  (See Lee para. 54; base station determines a gap (which is represented as a value and exists for a period of time) upon which the UE is scheduled)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam to include the teaching of wherein the base station determines a gap of Lee with the motivation being to allow for flexible scheduling of limited wireless resources and further to prevent collisions with other data in the channel and further to ensure the transmission is successfully transmitted/received and further to allow for parameter adjustments.
	Islam in view of Lee do not explicitly disclose wherein the multiplexing capability of the network entity being at least one of: a full duplex capability of the network entity, or a spatial diversity at the network entity of a transmit beam and a receive beam for a RACH resource associated with the RACH procedure.  Bendlin does not explicitly disclose wherein the multiplexing capability of the network entity being at least one of: a full duplex capability of the network entity, or a spatial diversity at the network entity of a transmit beam and a receive beam for a RACH resource associated with the RACH procedure.  (See Bendlin para. 45-46 and fig. 3-4;  fig. 3 and para. 45 shows a full-duplex gNB (e.g. network entity) in contrast to a system not capable of full-duplex as shown in para. 46 and fig. 4)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam in view of Lee to include the teaching of wherein the multiplexing capability of the network entity being at least one of: a full duplex capability of the network entity, or a spatial diversity at the network entity of a transmit beam and a receive beam for a RACH resource associated with the RACH procedure of Bendlin with the motivation being to optimize limited resouces and further to reduce delay and further to increase available bandwidth and further using known methods (full duplex) which yields predictable results (compatibility with systems designed to take advantage of using both uplink and downlink at same time).

	Regarding claim 11, Islam in view of Lee in view of Bendlin discloses the method of claim 8, wherein transmitting the indication of the time gap value associated with the RACH procedure comprises transmitting the indication of the time gap value associated with the RACH procedure using:
	layer 1 signaling,
layer 2 signaling,
radio resource control signaling, or (See Islam para. 167; MIB, RMSI, SIB, PDCCH, RRC, PSS, SSS, etc. (e.g. radio resource control signaling))
broadcast signaling.

	Regarding claim 13, Islam in view of Lee in view of Bendlin discloses the method of claim 8, wherein determining the time gap value associated with the RACH procedure comprises:
determining a set of RACH resources associated with the RACH procedure; and (See Islam fig. 13; UE receives from a base station an indication of a numerology (numerology is capability of base station to receive and/or transmit at certain intervals) used for communication; para. 182; UE determines minimum time gap based on numerology (e.g. an indication of a time gap value); para. 166; numerology used for RACH procedure; para. 97; given slot (e.g. set of RACH resources; set can be one))
determining a subset of RACH resources, of the set of RACH resources, associated with the time gap value. (See Islam fig. 13; UE receives from a base station an indication of a numerology (numerology is capability of base station to receive and/or transmit at certain intervals) used for communication; para. 182; UE determines minimum time gap based on numerology (e.g. an indication of a time gap value); para. 166; numerology used for RACH procedure; para. 97; given slot (e.g. set of RACH resources; set can be one); subset is set; in that the definition of subset is a set in which all the elements are contained in another set)

Regarding claim 14, Islam in view of Lee in view of Bendlin discloses the method of claim 8, 
determining a set of RACH resources associated with the RACH procedure; and determining that the numerology is associated with the set of RACH resources. (See Islam fig. 13; base station transmits to a UE an indication of a numerology (numerology is capability of base station to receive and/or transmit at certain intervals) used for communication; para. 182; minimum time gap based on numerology (e.g. an indication of a time gap value); para. 166; numerology used for RACH procedure)
Islam does not explicitly disclose wherein the base station determines a gap.  However, Lee doe disclose wherein the base station determines a gap.  (See Lee para. 54; base station determines a gap (which is represented as a value and exists for a period of time) upon which the UE is scheduled)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam to include the teaching of wherein the base station determines a gap of Lee with the motivation being to allow for flexible scheduling of limited wireless resources and further to prevent collisions with other data in the channel and further to ensure the transmission is successfully transmitted/received and further to allow for parameter adjustments.


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Lee (2010/0208674) and further in view of Bendlin (WO2018/031638) and further in view of Jeon (2020/0351955).

Regarding claim 32, Islam in view of Lee in view of Bendlin discloses the method of claim 8.  Islam in view of Lee in view of Bendlin does not explicitly disclose wherein the gap is based upon on an amount of time the network entity uses to switch between transmitting a synchronization signal block (SSB) and receiving the PRACH transmission.  However, Jeon does disclose wherein the gap is based upon on an amount of time the network entity uses to switch between transmitting a synchronization signal block (SSB) and receiving the PRACH transmission.  (See Jeon para. 423, last sentence; gap between DL/UL switching point (SSB reception and PRACH occasion))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam in view of Lee in view of Bendlin to include the teaching of wherein the gap is based upon on an amount of time the network entity uses to switch between transmitting a synchronization signal block (SSB) and receiving the PRACH transmission of Jeon with the motivation being to allow enough time for transmission/reception and further to prevent missed transmission/reception and further to utilize limited wireless resources more efficiently.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Lee (2010/0208674) and further in view of Bendlin (WO2018/031638) and further in view of Yang (2015/0003410).

	Regarding claim 9, Islam in view of Lee in view of Bendlin discloses the method of claim 8, further comprising:
selectively receiving, from a UE, a PRACH transmission in the PRACH occasion (See Islam fig. 13; UE communicates with base station; para. 167; RACH; para. 101; physical PUSCH (a type of physical RACH))
	Islam in view of Lee in view of Bendlin does not explicitly disclose determining whether there is sufficient idle time slots for the transmission.  However, Yang does disclose determining whether there is sufficient idle time slots for the transmission.  (See Yang para. 49; UE determines if there are sufficient gaps for transmission (e.g. determining if the occasion is valid))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam in view of Lee in view of Bendlin to include the teaching of determining whether there is sufficient idle time slots for the transmission of Yang with the motivation being to prevent collisions with other data in the channel and further to ensure the transmission is successfully transmitted/received and further to allow for parameter adjustments.


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Lee (2010/0208674) and further in view of Bendlin (WO2018/031638) and further in view of Vujcic (2008/0194259).

	Regarding claim 10, Islam in view of Lee in view of Bendlin discloses the method of claim 8.  Islam in view of Lee in view of Bendlin do not explicitly disclose wherein the device updates stored parameters based upon information from the network.  However, Vujcic does disclose wherein the device updates stored parameters based upon information from the network.  (See Vujcic para. 69; device updating stored parameters (e.g. refraining from using the stored parameters and using the updated parameters))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam in view of Lee in view of Bendlin to include the teaching of wherein the device updates stored parameters based upon information from the network of Vujcic with the motivation being to optimize parameters and further to ensure the UE is operating according to current conditions and further to allow for ever changing wireless conditions to maximize limited bandwidth.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Lee (2010/0208674) and further in view of Bendlin (WO2018/031638) and further in view of Hwang (2019/0223157).

	Regarding claim 12, Islam in view of Lee in view of Bendlin discloses the method of claim 8.  Islam in view of Lee in view of Bendlin do not explicitly disclose wherein numerologies have subcarrier spacing of a preamble.  However, Hwang does disclose wherein numerologies have subcarrier spacing of a preamble.  (See Hwang para. 195, lines 1-5; numerology uses subcarrier spacing and preamble)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam in view of Lee in view of Bendlin to include the teaching of wherein numerologies have subcarrier spacing of a preamble of Hwang with the motivation being to allow for adjustment of parameters based upon wireless conditions and further to allow for compatibility with the 3GPP suite of standards which saves time and money.


Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Yang (2015/0003410) and further in view of Bendlin (WO2018/031638) and further in view of Jeon (2020/0351955).

Regarding claim 33, Islam in view of Yang in view of Bendlin discloses the UE of claim 16.  Islam in view of Yang in view of Bendlin does not explicitly disclose wherein the gap is based upon on an amount of time the network entity uses to switch between transmitting a synchronization signal block (SSB) and receiving the PRACH transmission.  However, Jeon does disclose wherein the gap is based upon on an amount of time the network entity uses to switch between transmitting a synchronization signal block (SSB) and receiving the PRACH transmission.  (See Jeon para. 423, last sentence; gap between DL/UL switching point (SSB reception and PRACH occasion))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam in view of Yang in view of Bendlin to include the teaching of wherein the gap is based upon on an amount of time the network entity uses to switch between transmitting a synchronization signal block (SSB) and receiving the PRACH transmission of Jeon with the motivation being to allow enough time for transmission/reception and further to prevent missed transmission/reception and further to utilize limited wireless resources more efficiently.


Claims 16, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Yang (2015/0003410) and further in view of Bendlin (WO2018/031638).

	Regarding claim 16, Islam discloses a user equipment (UE) for wireless communication, comprising: 
a memory; and 
one or more processors, coupled to the memory, configured to: (UE has a processor executing an algorithm stored in memory)
receiving, from a network entity, an indication of a time gap value associated with a random access channel (RACH) procedure, wherein the time gap value is based at least in part on a multiplexing capability of the network entity;  (See Islam fig. 13; UE receives from a base station an indication of a numerology (numerology is capability of base station to receive and/or transmit at certain intervals) used for communication; para. 182; UE determines minimum time gap based on numerology (e.g. an indication of a time gap value); para. 166; numerology used for RACH procedure)
selectively transmitting, to the base station, a PRACH transmission in the PRACH occasion (See Islam fig. 13; UE communicates with base station; para. 167; RACH; para. 101; physical PUSCH (a type of physical RACH))
	Islam does not explicitly disclose determining whether there is sufficient idle time slots for the transmission.  However, Yang does disclose determining whether there is sufficient idle time slots for the transmission.  (See Yang para. 49; UE determines if there are sufficient gaps for transmission (e.g. determining if the occasion is valid (e.g. determining if the occasion is valid and being based upon how much is required for the transmission))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the apparatus of Islam to include the teaching of determining whether there is sufficient idle time slots for the transmission of Yang with the motivation being to prevent collisions with other data in the channel and further to ensure the transmission is successfully transmitted/received and further to allow for parameter adjustments.
	Islam in view of Yang do not explicitly disclose wherein the multiplexing capability of the network entity being at least one of: a full duplex capability of the network entity, or a spatial diversity at the network entity of a transmit beam and a receive beam for a RACH resource associated with the RACH procedure.  Bendlin does not explicitly disclose wherein the multiplexing capability of the network entity being at least one of: a full duplex capability of the network entity, or a spatial diversity at the network entity of a transmit beam and a receive beam for a RACH resource associated with the RACH procedure.  (See Bendlin para. 45-46 and fig. 3-4;  fig. 3 and para. 45 shows a full-duplex gNB (e.g. network entity) in contrast to a system not capable of full-duplex as shown in para. 46 and fig. 4)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam in view of Yang to include the teaching of wherein the multiplexing capability of the network entity being at least one of: a full duplex capability of the network entity, or a spatial diversity at the network entity of a transmit beam and a receive beam for a RACH resource associated with the RACH procedure of Bendlin with the motivation being to optimize limited resouces and further to reduce delay and further to increase available bandwidth and further using known methods (full duplex) which yields predictable results (compatibility with systems designed to take advantage of using both uplink and downlink at same time).

	Regarding claim 18, Islam in view of Yang in view of Bendlin discloses the UE of claim 16, wherein the one or more processors, to receive the indication of the time gap value associated with the RACH procedure, are configured to receive the indication of the time gap value associated with the RACH procedure using:
	layer 1 signaling,
	layer 2 signaling,
	radio resource control signaling, or (See Islam para. 167; MIB, RMSI, SIB, PDCCH, RRC, PSS, SSS, etc. (e.g. radio resource control signaling))
broadcast signaling.

Regarding claim 20, Islam in view of Yang in view of Bendlin discloses the UE of claim 16, wherein the one or more processors, to receive the indication of the time gap value associated with the RACH procedure, are configured to:
	receive an indication of a set of RACH resources associated with the RACH procedure; and (See Islam fig. 13; UE receives from a base station an indication of a numerology (numerology is capability of base station to receive and/or transmit at certain intervals) used for communication; para. 182; UE determines minimum time gap based on numerology (e.g. an indication of a time gap value); para. 166; numerology used for RACH procedure; para. 97; given slot (e.g. set of RACH resources; set can be one))
	receive an indication of at least one of:
	a subset of RACH resources, of the set of RACH resources, associated with the time gap value, or that the time gap value is associated with the set of RACH resources. (See Islam fig. 13; UE receives from a base station an indication of a numerology (numerology is capability of base station to receive and/or transmit at certain intervals) used for communication; para. 182; UE determines minimum time gap based on numerology (e.g. an indication of a time gap value); para. 166; numerology used for RACH procedure; para. 97; given slot (e.g. set of RACH resources; set can be one); subset is set; in that the definition of subset is a set in which all the elements are contained in another set)

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Yang (2015/0003410) and further in view of Bendlin (WO2018/031638) and further in view of Vujcic (2008/0194259).

	Regarding claim 17, Islam in view of Yang in view Bendlin discloses the UE of claim 16.
Islam in view of Yang in view Bendlin do not explicitly disclose wherein the UE updates stored parameters based upon information from the network.  However, Vujcic does disclose wherein the UE updates stored parameters based upon information from the network.  (See Vujcic para. 69; UE updating stored parameters (e.g. refraining from using the stored parameters and using the updated parameters))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam in view of Yang in view Bendlin to include the teaching of wherein the UE updates stored parameters based upon information from the network of Vujcic with the motivation being to optimize parameters and further to ensure the UE is operating according to current conditions and further to allow for ever changing wireless conditions to maximize limited bandwidth.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Yang (2015/0003410) and further in view of Bendlin (WO2018/031638) and further in view of Hwang (2019/0223157).

	Regarding claim 19, Islam in view of Yang in view of Bendlin discloses the UE of claim 16.  Islam in view of Yang in view of Bendlin do not explicitly disclose wherein numerologies have subcarrier spacing of a preamble.  However, Hwang does disclose wherein numerologies have subcarrier spacing of a preamble.  (See Hwang para. 195, lines 1-5; numerology uses subcarrier spacing and preamble)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam in view of Yang in view of Bendlin to include the teaching of wherein numerologies have subcarrier spacing of a preamble of Hwang with the motivation being to allow for adjustment of parameters based upon wireless conditions and further to allow for compatibility with the 3GPP suite of standards which saves time and money.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Yang (2015/0003410) and further in view of Bendlin (WO2018/031638) and further in view of Tsai (2020/0053637).

	Regarding claim 22, Islam in view of Yang in view of Bendlin discloses the UE of claim 16, wherein the one or more processors, are configured to:
	determine a starting symbol associated with the PRACH occasion;
determining whether a time gap satisfies the time gap value associated with the RACH procedure.  (See Islam para. 109;  UE determines the tone spacing and duration of the RACH and determines if the time gap is large enough for transmission)  
Islam in view of Yang in view of Bendlin do not explicitly disclose determining an ending symbol of the last received sync signal block (SSB).  However, Tsai does disclose determining an ending symbol of the last received sync signal block (SSB). (See Tsai para. 110; UE determine end period of time period 1426 which is SSBs)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam in view of Yang in view of Bendlin to include the teaching of determining an ending symbol of the last received sync signal block (SSB) of Tsia with the motivation being to allow for communication of other parameters/data in a network and further to provide compatibility with the 3GPP standards which saves time and money.


Claims 23, 26, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Lee (2010/0208674) and further in view of Bendlin (WO2018/031638).

Regarding claim 23, Islam discloses a network entity for wireless communication, comprising:
	a memory; and
	one or more processors, coupled to the memory, configured to: (Base station has a processor executing an algorithm stored in memory)
Determining a time gap associated with a random access channel (RACH) procedure based at least in part on a multiplexing capability of the network entity; and 
transmitting an indication of the numerology associated with the RACH procedure (See Islam fig. 13; base station transmits to a UE an indication of a numerology (numerology is multiplexing capability of base station to receive and/or transmit at certain intervals) used for communication; para. 182; minimum time gap based on numerology (e.g. an indication of a time gap value; the determined numerology has a determined time gap); para. 166; numerology used for RACH procedure)
	Islam does not explicitly disclose wherein the base station determines a gap.  However, Lee doe disclose wherein the base station determines a gap.  (See Lee para. 54; base station determines a gap (which is represented as a value and exists for a period of time) upon which the UE is scheduled)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam to include the teaching of wherein the base station determines a gap of Lee with the motivation being to allow for flexible scheduling of limited wireless resources and further to prevent collisions with other data in the channel and further to ensure the transmission is successfully transmitted/received and further to allow for parameter adjustments.
	Islam in view of Lee do not explicitly disclose wherein the multiplexing capability of the network entity being at least one of: a full duplex capability of the network entity, or a spatial diversity at the network entity of a transmit beam and a receive beam for a RACH resource associated with the RACH procedure.  Bendlin does not explicitly disclose wherein the multiplexing capability of the network entity being at least one of: a full duplex capability of the network entity, or a spatial diversity at the network entity of a transmit beam and a receive beam for a RACH resource associated with the RACH procedure.  (See Bendlin para. 45-46 and fig. 3-4;  fig. 3 and para. 45 shows a full-duplex gNB (e.g. network entity) in contrast to a system not capable of full-duplex as shown in para. 46 and fig. 4)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam in view of Lee to include the teaching of wherein the multiplexing capability of the network entity being at least one of: a full duplex capability of the network entity, or a spatial diversity at the network entity of a transmit beam and a receive beam for a RACH resource associated with the RACH procedure of Bendlin with the motivation being to optimize limited resouces and further to reduce delay and further to increase available bandwidth and further using known methods (full duplex) which yields predictable results (compatibility with systems designed to take advantage of using both uplink and downlink at same time).

	Regarding claim 26, Islam in view of Lee in view of Bendlin discloses the network entity of claim 23, wherein the one or more processors, to transmit the indication of the time gap value associated with the RACH procedure, are configured to transmit the indication of the time gap value associated with the RACH procedure using:
	layer 1 signaling,
	layer 2 signaling,
radio resource control signaling, or (See Islam para. 167; MIB, RMSI, SIB, PDCCH, RRC, PSS, SSS, etc. (e.g. radio resource control signaling))
broadcast signaling. 

	Regarding claim 28, Islam in view of Lee in view of Bendlin discloses the network entity of claim 23, wherein the one or more processors, to determine the time gap value associated with the RACH procedure, are configured to:
	determine a set of RACH resources associated with the RACH procedure; and (See Islam fig. 13; UE receives from a base station an indication of a numerology (numerology is capability of base station to receive and/or transmit at certain intervals) used for communication; para. 182; UE determines minimum time gap based on numerology (e.g. an indication of a time gap value); para. 166; numerology used for RACH procedure; para. 97; given slot (e.g. set of RACH resources; set can be one))
determine a subset of RACH resources, of the set of RACH resources, associated with the time gap value. (See Islam fig. 13; UE receives from a base station an indication of a numerology (numerology is capability of base station to receive and/or transmit at certain intervals) used for communication; para. 182; UE determines minimum time gap based on numerology (e.g. an indication of a time gap value); para. 166; numerology used for RACH procedure; para. 97; given slot (e.g. set of RACH resources; set can be one); subset is set; in that the definition of subset is a set in which all the elements are contained in another set)

	Regarding claim 29, Islam in view of Lee in view of Bendlin discloses the network entity of claim 23, 
determining a set of RACH resources associated with the RACH procedure; and determining that the numerology is associated with the set of RACH resources. (See Islam fig. 13; base station transmits to a UE an indication of a numerology (numerology is capability of base station to receive and/or transmit at certain intervals) used for communication; para. 182; minimum time gap based on numerology (e.g. an indication of a time gap value); para. 166; numerology used for RACH procedure)
Islam does not explicitly disclose wherein the base station determines a gap.  However, Lee doe disclose wherein the base station determines a gap.  (See Lee para. 54; base station determines a gap (which is represented as a value and exists for a period of time) upon which the UE is scheduled)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam to include the teaching of wherein the base station determines a gap of Lee with the motivation being to allow for flexible scheduling of limited wireless resources and further to prevent collisions with other data in the channel and further to ensure the transmission is successfully transmitted/received and further to allow for parameter adjustments.


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Lee (2010/0208674) and further in view of Bendlin (WO2018/031638) and further in view of Yang (2015/0003410).

	Regarding claim 24, Islam in view of Lee in view of Bendlin discloses the network entity of claim 23, wherein the one or more processors are further configured to:
selectively receiving, from a UE, a PRACH transmission in the PRACH occasion (See Islam fig. 13; UE communicates with base station; para. 167; RACH; para. 101; physical PUSCH (a type of physical RACH))
	Islam in view of Lee in view of Bendlin does not explicitly disclose determining whether there is sufficient idle time slots for the transmission.  However, Yang does disclose determining whether there is sufficient idle time slots for the transmission.  (See Yang para. 49; UE determines if there are sufficient gaps for transmission (e.g. determining if the occasion is valid))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam in view of Lee in view of Bendlin to include the teaching of determining whether there is sufficient idle time slots for the transmission of Yang with the motivation being to prevent collisions with other data in the channel and further to ensure the transmission is successfully transmitted/received and further to allow for parameter adjustments.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Lee (2010/0208674) and further in view of Bendlin (WO2018/031638) and further in view of Vujcic (2008/0194259).

Regarding claim 25, Islam in view of Lee in view of Bendlin discloses the base station of claim 23.  Islam in view of Lee in view of Bendlin do not explicitly disclose wherein the device updates stored parameters based upon information from the network.  However, Vujcic does disclose wherein the device updates stored parameters based upon information from the network.  (See Vujcic para. 69; device updating stored parameters (e.g. refraining from using the stored parameters and using the updated parameters))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam in view of Lee in view of Bendlin to include the teaching of wherein the device updates stored parameters based upon information from the network of Vujcic with the motivation being to optimize parameters and further to ensure the UE is operating according to current conditions and further to allow for ever changing wireless conditions to maximize limited bandwidth.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Lee (2010/0208674) and further in view of Bendlin (WO2018/031638) and further in view of Hwang (2019/0223157).

Regarding claim 27, Islam in view of Lee in view of Bendlin discloses the base station of claim 23.  Islam in view of Lee in view of Bendlin do not explicitly disclose wherein numerologies have subcarrier spacing of a preamble.  However, Hwang does disclose wherein numerologies have subcarrier spacing of a preamble.  (See Hwang para. 195, lines 1-5; numerology uses subcarrier spacing and preamble)  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam in view of Lee in view of Bendlin to include the teaching of wherein numerologies have subcarrier spacing of a preamble of Hwang with the motivation being to allow for adjustment of parameters based upon wireless conditions and further to allow for compatibility with the 3GPP suite of standards which saves time and money.


Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Islam (2018/0263064), and further in view of Lee (2010/0208674) and further in view of Bendlin (WO2018/031638) and further in view of Jeon (2020/0351955).

Regarding claim 34, Islam in view of Lee in view of Bendlin discloses the network entity of claim 23.  Islam in view of Lee in view of Bendlin does not explicitly disclose wherein the gap is based upon on an amount of time the network entity uses to switch between transmitting a synchronization signal block (SSB) and receiving the PRACH transmission.  However, Jeon does disclose wherein the gap is based upon on an amount of time the network entity uses to switch between transmitting a synchronization signal block (SSB) and receiving the PRACH transmission.  (See Jeon para. 423, last sentence; gap between DL/UL switching point (SSB reception and PRACH occasion))  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Islam in view of Lee in view of Bendlin to include the teaching of wherein the gap is based upon on an amount of time the network entity uses to switch between transmitting a synchronization signal block (SSB) and receiving the PRACH transmission of Jeon with the motivation being to allow enough time for transmission/reception and further to prevent missed transmission/reception and further to utilize limited wireless resources more efficiently.

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CLAWSON whose telephone number is (571)270-7498. The examiner can normally be reached M-F 7:30-5:00 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on (571) 272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stephen J Clawson/Primary Examiner, Art Unit 2461